Quinn, Chief Judge
(dissenting):
In my opinion, the majority take too narrow a view of the independent evidence required for the ad-mission of a spontaneous utterance. Thus the Brown case,1 which is heavily relied upon by the majority, expressly holds that the “child’s condition . . . may lay the foundation” for the admission of the statement. What condition can we expect when indecent liberties taken with the child are not the kind that leave bruises or marks? What condition can we expect the child to be in if the criminal acts performed on her person are achieved by guile or subterfuge? It seems to me that evidence of mental disturbance on the part of the child satisfies the independent evidence requirement. Certainly, the opinion in the Brown case specifically recognizes that possibility, although the court held there was “no evidence” of such disturbance in that case and that the child’s statement was a “completely calm narrative.” The situation here is different.
There is affirmative evidence to show she acted “strange [ly] ” and shied away from her parents when she came into the house; that she was “scared” and “nervous”; that she “fidget[ed] with her hands,” a mannerism she employed when “upset”; and, finally, that her first utterances were: “Those people [meaning the Andersons] are at church,” and “Do you have a big wee-wee like that man does.” These remarks can reasonably be construed as the impulsive expression of a mind excited by what had happened, and not the calm and reflective narrative of a past occurrence. It is, as it were, the event speaking through the child, rather than *206the child speaking for herself. In my opinion, therefore, the circumstances justify the law officer’s conclusion that the proper foundation was laid.
As to the effect of the time lapse between the event and the declaration, the question is primarily one for the law officer. Pietrzak v United States, 188 F2d 418 (CA5th Cir) (1951). “Literal contemporaneity” is not required. Wharton, Criminal Evidence, 12th ed, § 280. Having in mind the fact that the child’s mother made her stay in the corner of the room without speaking and that the first statements made by the child related to the event, I am of the opinion that the law officer did not abuse his discretion in admitting the statement as a spontaneous declaration. Guthrie v United States, 207 F 2d 19 (CA DC Cir) (1953); State v Hudspeth, 159 Mo 178, 60 SW 136 (1900).
Since they were properly admitted, the statements are “proof of the facts which they assert.” Brown v United States, supra, page 139. The testimony of the search made for the child by the mother clearly indicates the exposure occurred inside the Anderson home. From the child’s statement, it appears that the regular members of the Anderson household were away at church at the time. These circumstances are sufficient to show that the offense charged was probably committed. United States v Fioco, 10 USCMA 198, 27 CMR 272. Thus, there is ample independent evidence to corroborate the accused’s confession and to support the findings of guilty. I would, therefore, answer the certified questions in the affirmative and set aside the decision of the board of review as incorrect in law.

 Brown v United States, 152 F2d 138, 140 (CA DC Cir) (1945).